

Exhibit 10.6






TALEND
STOCK OPTION GRANT AGREEMENT
Part I
NOTICE OF STOCK OPTION GRANT




[Optionee's Name and Address]




You have been granted a total number of [__●__] Options (the “Options”)[,
corresponding to] [[__●__] Options called “Base Options”] [and] [[__●__] Options
called “Performance Options”][,] to subscribe ordinary Shares of the Company,
subject to the terms and conditions of the 2020 Stock Option Plan (the "Plan")
and this Stock Option Grant Agreement (the "Option Agreement"). Options are
governed by articles L. 225-177 and following of the French Commercial Code.
They are not part of the employment agreement or of the office which has allowed
the Optionee to be granted the Options. Neither do they constitute an element of
the Optionee’s remuneration. Unless otherwise defined herein, the terms defined
in the Plan shall have the same defined meanings in this Option Agreement.


Grant Number(1):
[Base Options :   _________________]
[Performance Options:  _________________]
Total number of Options:  _________________


Date of Grant(2): [__o__]
Vesting Commencement Date(3):
[Base Options: [__o__]]
[Performance Options: [__o__]]
Exercise Price per Share:   EUR ______________
Total Number of Shares Granted:  _________________
Total Exercise Price:    EUR ______________
Type of Options(4):    [Incentive Stock Option]
[Nonstatutory Stock Option]
Term/Expiration Date(5):   [10 years – [__o__]]
























(1) reference number to be allocated by the Company, if it wishes so
(2) date of the board meeting having allocated the Option
(3) date chosen by the board as the date of beginning of the vesting schedule
or, if not, date of granting of the Option by the board
(4) for U.S. Beneficiaries only
(5) date of termination of the Option (article 7 of the Plan), which shall not
exceed 5 years for an ISO granted to a 10% owner and 10 years for a US grantee
(NQSO or ISO).
Where the exercise of an Option, as described under Article 9(a) of the Plan,
would lead the Company to be liable for any payment, whether due to fees, taxes
or to charges of any nature whatsoever, in place of the Optionee, such Option
shall be deemed duly exercised when the full payment for the Shares with respect
to which the Option is exercised is executed by the Optionee and the Optionee
provides the Company with either the receipt stating the payment by the Optionee
of any such fee, tax or charge, as above described that would otherwise be paid
by the Company upon exercise of the Option, in place of the Optionee or, the
full payment, under the same conditions, of any amount due upon the exercise of
the Option to be borne by the Company.


In the event that you infringe the above mentioned commitment, you shall be
liable for any consequences resulting from such infringement for the Company and
undertake to indemnify the Company in respect of all amounts payable by the
Company in connection with such infringement.


Validity of the Options:


The Options will be valid as from the Date of Grant.


Vesting Schedule:


The Options[, depending on whether they are Base or Performance Options,] may be
exercised by the Optionee on the basis of the following initial vesting schedule
subject to the condition precedent that the Optionee shall have previously
returned to the Company a copy of Part I and Part II of this Option Agreement as
duly signed by him or her:


[To be adapted by the Board upon the type of Options granted and incorporating
the Plan’s minimum vesting requirements in article 8(b) of the Plan]


[(i) For Base Options:]


–[up to [xx]% of the Options, i.e. [__●__] Options, as from the expiration of a
[x] [(x)]-month period following the Date of Grant, i.e. as from [__o__],


–then, up to an additional [x]% of the Options, i.e. [__●__] Options, as from
the expiration of each [x], i.e. each period of [x] subsequent month[s],
following [__o__] and until the expiration of the [xx] month from such date, and


–at the latest within ten (10) years as from the Date of Grant or in case of
death or Disability of the Optionee during such ten (10) year period, six (6)
months as from the death or nine (9) months as from the Disability of the
Optionee.




[(ii) For Performance Options:]


–[up to [xx]% of the Options, i.e. [__●__] Options, as from the Date of Grant,
i.e. as from [__o__],


–then, up to an additional [xx]% of the Options, i.e. [__●__] Options, as from
the expiration of each [x], i.e. each period of [x] subsequent month[s],
following [__o__] and until the expiration of the [xx] month from such date, and


–at the latest within ten (10) years as from the Date of Grant or in case of
death or Disability of the Optionee during such ten (10) year period, six (6)
months as from the death or nine (9) months as from the Disability of the
Optionee.


The number of Options that could be exercised pursuant to the above vesting
schedule will always be rounded down to the nearest full number.


If the Optionee fails to exercise the Options in whole or in part within the
above period of ten (10) years (as may be extended to six (6) months from the
death or nine (9) months from the Disability of the Optionee (except with
respect to Options granted to U.S. Beneficiaries for whom the ten (10)-year
period cannot be extended)), the Options will lapse automatically.


Termination Period:


Unless otherwise decided by the Board prior to their expiration, the Options may
be exercised for three (3) months after termination of the Optionee's Continuous
Status as a Beneficiary, to the extent the Options are exercisable at the time
of termination and whether such termination is due to the Optionee or the
Company’s decision.


Upon the death of the Optionee, the Options may be exercised during a period of
six (6) months as provided in the Plan.


Unless otherwise decided by the Board, upon the Disability of the Optionee, the
Options may be exercised during a period of nine (9) months as provided in the
Plan.


Save as provided in the Plan, in no event shall the Options be exercised later
than the Term/Expiration Date as provided above. Should the Options expire or
become unexercisable for any reason without having been exercised in full, the
unsubscribed Shares which were subject thereto shall, unless the Plan shall have
been terminated, become available for future grant under the Plan.


By his signature and the signature of the Company's representative below, the
Optionee and the Company agree that the Options are granted under and governed
by the terms and conditions of the Plan and this Option Agreement. The Optionee
has reviewed the Plan and this Option Agreement in their entirely, has had the
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understands all provisions of the Plan and Option Agreement.
The Optionee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan and Option Agreement. The Optionee further agrees to notify the Company
upon any change in the residence address indicated above.






TALEND
STOCK OPTION GRANT AGREEMENT
Part II
TERMS AND CONDITIONS




1. Grant of Options.


1.1. The Administrator of the Company hereby grants to the Optionee named in the
Notice of Grant attached as Part I of this Option Agreement (the "Optionee"), a
total number of [__●__] Options (the “Options”)[, corresponding to] [[__●__]
Options called “Base Options”] [and] [[__●__] Options called “Performance
Options”][,] to subscribe the number of ordinary Shares, as set forth in the
Notice of Grant, at the exercise price per Share set forth in the Notice of
Grant (the "Exercise Price"), subject to the terms and conditions of the Plan,
which is incorporated herein by reference.


In the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Option Agreement, the terms and conditions of the
Plan shall prevail.


If designated in the Notice of Grant as an Incentive Stock Option, this Option
is intended to qualify as an Incentive Stock Option under Section 422 of the
Code although the Company makes no representation as to the tax status of the
Option. However, if this Option is intended to be an Incentive Stock Option, to
the extent that it exceeds the U.S.$ 100,000 rule of Code Section 422(d) the
excess shall be treated as a Non-Statutory Stock Option.


1.2. An Option will be valid as from the Date of Grant.


1.3. In the event of any tax liability arising on account of the Grant of the
Options, the liability to pay such taxes shall be that of the Optionee alone.
The Optionee shall enter into such agreements of indemnity and execute any and
all documents as the Company may specify for this purpose, if so required at the
time of the Grant and at any other time at the discretion of the Company, on
such terms and conditions as the Company may think fit, for recovery of the tax
due, from the Optionee.




2. Exercise of Options


(a) Right to Exercise. An Option[, whether a Base or Performance Option,] is
exercisable during its term in accordance with the Vesting Schedule set out in
the Notice of Grant and the applicable provisions of the Plan and this Option
Agreement, subject to the condition precedent that the Optionee shall have
previously returned to the Company a copy of Part I and Part II of this Option
Agreement provided to the Optionee by the Company and as duly signed by the
Optionee on the signature page. In the event of the Optionee's death, Disability
or other termination of Optionee's Continuous Status as a Beneficiary, the
exercisability of an Option is governed by the applicable provisions of the Plan
and this Option Agreement.


(b) Method of Exercise. An Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit A hereto (or in such other form
acceptable to the Administrator) (the "Exercise Notice"), comprising a share
subscription form (bulletin de souscription) which shall state the election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised (the "Exercised Shares"), and such other representations and
agreements as may be required by the Company pursuant to the provisions of the
Plan. The Exercise Notice shall be signed by the Optionee and shall be delivered
in person or by certified mail to the Company or its designated representative
or by facsimile message to be immediately confirmed by certified mail to the
Company or through an electronic platform or means of communication acceptable
to the Administrator. The Exercise Notice shall be accompanied by payment of the
aggregate Exercise Price as to all Exercised Shares. An Option shall be deemed
to be exercised upon receipt by the Company of such fully executed Exercise
Notice accompanied by the proof of payment of such aggregate Exercise Price.


No Share shall be issued pursuant to the exercise of an Option unless such
issuance and exercise complies with all relevant provisions of law as set out
under Section 14(a) of the Plan.


Upon exercise of an Option, the Shares issued to the Optionee shall be
assimilated with all other Shares of the Company and shall be entitled to
dividends for the fiscal year in course during which the Option is exercised.


3. Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Optionee:


(1) wire transfer;
(2) check; or
(3) any combination of the foregoing methods of payment.


Where the exercise of an Option would lead the Company to be liable for any
payment, whether due to fees, taxes or to charges of any nature whatsoever, in
place of the Optionee, such Option shall be deemed duly exercised when (a) the
full payment for the Shares with respect to which the Option is exercised is
executed by the Optionee and (b) the Optionee provides the Company with either
(i) the receipt stating the payment by the Optionee of any such fee, tax or
charge, as above described that would otherwise be paid by the Company upon
exercise of the Option, in place of the Optionee or, (ii) the full payment,
under the same conditions, of any amount due upon the exercise of the Option to
be borne by the Company.


The Company and its Affiliated Companies may not be held responsible in any way
if the Optionee for any reason not attributable to the Company or any Affiliated
Company was not able to exercise the Option or purchase the Shares. The payment
for the purchase of the Shares shall be made by the Optionee under his/her own
responsibility according to the terms and conditions set out in this Option
Agreement and the Plan.


4. Non-Transferability of Option. An Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of the Optionee only by the Optionee. The terms of
the Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.


5. Term of Options. Subject to and as provided in the Plan, an Option may be
exercised only within the term set out in the Notice of Grant, and may be
exercised during such term only in accordance with the Plan and the terms of
this Option Agreement.


6. Entire Agreement; Governing Law; Choice of Venue. The Plan is incorporated
herein by reference. The Plan and this Option Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Optionee with respect to the subject matter hereof, and may not be modified
adversely to the Optionee's interest except by means of a writing signed by the
Company and Optionee. This agreement is governed by the laws of the Republic of
France.


Any claim or dispute arising under the Plan or this Option Agreement shall be
subject to the exclusive jurisdiction of the court competent for the place of
the registered office of the Company.


7. Tax Obligations. The Optionee acknowledges that, regardless of any action
taken by the Company or, if different, the Optionee’s employer (the “Employer”),
the ultimate liability for any or all income tax, social insurance, payroll tax,
fringe benefits tax, payment on account or other tax-related items related to
the Optionee’s participation in the Plan and legally applicable to the Optionee
(“Tax-Related Items”) is and remains the Optionee’s responsibility and may
exceed the amount actually withheld by the Company or the Employer, if any. The
Optionee further acknowledges that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Options, including the grant, vesting or
exercise of an Option, the subsequent sale of Shares acquired pursuant to such
exercise and the receipt of any dividends or other distributions on the Shares,
and (b) do not commit to structure the terms of the grant or any aspect of the
Options to reduce or eliminate the Optionee’s liability for Tax-Related Items or
achieve any particular tax result.
Prior to any relevant taxable or tax withholding event, the Optionee agrees to
make appropriate arrangements with the Company and/or the Employer for the
satisfaction of all Tax-Related Items. In this regard, the Optionee authorizes
the Company and/or the Employer to satisfy any withholding obligation for
Tax-Related Items by withholding from the Optionee’s compensation paid to the
Optionee by the Company and/or Employer or from proceeds of the sale of Shares.
Alternatively, or in addition, if permissible under Applicable Laws, the Company
may sell or arrange for the sale of Shares that the Optionee acquires to meet
the withholding obligation for Tax-Related Items. Finally, the Optionee will pay
to the Company or the Employer any amount of Tax-Related Items that the Company
or the Employer may be required to withhold as a result of the Optionee’s
participation in the Plan or the Optionee’s purchase of Shares that cannot be
satisfied by the means previously described.


Depending on the withholding method and to the extent permitted under the Plan
and Applicable Laws, the Company and/or the Employer may withhold or account for
Tax-Related Items by considering statutory withholding amounts or other
applicable withholding rates, including maximum rates applicable in a
jurisdiction (in which case the Optionee will receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent
amount in Shares).


If the Optionee is subject to Tax-Related Items in more than one jurisdiction,
the Optionee acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
The Company may refuse to honor the exercise and refuse to deliver the Shares
issuable upon exercise of the Options if the Optionee fails to comply with the
Optionee’s obligations in connection with the Tax-Related Items as described in
this section.


8. Nature of Grant. In accepting the grant, the Optionee acknowledges that:


(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Option Agreement;


(b) the grant of the Options is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;
(c) all decisions with respect to future option grants, if any, will be at the
sole discretion of the Company;
(d) the Optionee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with any ability of the
Employer to terminate the Optionee’s employment relationship;
(e) the Optionee is voluntarily participating in the Plan;


(f) Options are an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company or the Employer, and
which is outside the scope of the Optionee’s employment contract, if any;


(g) Options are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer;


(h) the Option grant will not be interpreted to form an employment contract with
the Company, the Employer or any subsidiary or Affiliated Company;


(i) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;


(j) if the underlying Shares do not increase in value, the Options will have no
value;


(k) if the Optionee exercises the Options and obtains Shares, the value of those
Shares acquired upon exercise may increase or decrease, even below the Exercise
Price;


(l) in consideration of the grant of the Options, no claim or entitlement to
compensation or damages shall arise from termination of the Options or
diminution in value of the Options or Shares purchased through exercise of an
Option resulting from termination of the Optionee’s employment the Company or
the Employer (for any reason whatsoever) and Optionee irrevocably releases the
Company and the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by signing this Option Agreement, Optionee shall be deemed
irrevocably to have waived Optionee’s entitlement to pursue such claim; and


(m) in the event of termination of the Optionee’s employment, the Optionee’s
right to receive and vest in an Option under the Plan, if any, will terminate
effective as of the date that the Optionee receives notice of termination
regardless of when such termination is effective; furthermore, in the event of
termination of employment, the Optionee’s right to exercise an Option after
termination of employment, if any, will be measured by the date on which the
Optionee receives notice of termination; the Company shall have the exclusive
discretion to determine when the Optionee has terminated for purposes of the
Options. In addition, any period of notice or compensation in lieu of such
notice, that is given or ought to have been given under any contract, statute,
common law or civil law shall be excluded from the Optionee’s period of
employment for purposes of the Options.


9. No Advice Regarding Grant. The Company is not providing any tax, legal, or
financial advice nor is the Company making any recommendations regarding the
Optionee’s participation in the Plan or the Optionee’s acquisition or sale of
the underlying Shares. The Optionee should consult with his or her own personal
tax, legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.


10. Data Privacy


For Optionees in the European Union (“EU”) / European Economic Area (“EEA”) /
Switzerland / United Kingdom


The Optionee is hereby informed that the Company will process personal data of
the Optionee for the exclusive purpose of implementing, administering and
managing the Optionee’s participation in the Plan. Such processing of personal
data implies the collection, use and transfer, in electronic or other form, of
the Optionee’s personal data as described in this document by and among, as
applicable, the Employer, the Company and any other Affiliated Company. The
legal basis of such processing is the performance of the grant.


The Optionee understands that the Company and the Employer may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address and telephone number, e-mail address, date of
birth, social insurance number or other identification number (e.g., resident
registration number), salary, nationality, passport number, job title, any
shares or directorships held in the Company, details of all Options or any other
entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in the Optionee’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan. The Company may collect such
Data from the Employer.


The Optionee understands that Data may be transferred to Solium Shareworks (or
its successor) or any other third parties assisting, as data processors, in the
implementation, administration and management of the Plan. The Optionee
understands that the recipients of Data may be located in the United States or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Optionee’s country. When required for transfers of the
Data to a recipient located in a country outside of the EU, EEA, Switzerland or
the United Kingdom, the Company implements adequate legal safeguards such as
appropriate contractual clauses. The Optionee understands that he or she may
request a list with the names and addresses of any potential recipients of Data,
as well as confirmation of the legal safeguards implemented – and a copy of the
contractual clauses securing the transfer, if any – by contacting the Optionee’s
local human resources representative. The Optionee authorizes the Company,
Solium Shareworks (or its successor) and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing,
administering and managing the Optionee’s participation in the Plan, including
any requisite transfer of such Data to Solium Shareworks (or its successor) or
another third party with whom the Optionee may elect to deposit any Shares
received under the Plan.


The Optionee understands that Data will be held only as long as is necessary to
implement, administer and manage the Optionee’s participation in the Plan. The
Optionee understands that he or she may, at any time access the Data, require
any necessary amendments to Data, exercise its rights to erasure and
restriction, right to object, right to Data portability, by contacting the
Optionee’s local human resources representative.


The processing of the Optionee’s Data is necessary for the performance of the
grant. If the Optionee objects to the processing of his/her Data in relation to
the grant, his or her employment status would not be affected; the only
consequence of such objection is that the Company would not be able to grant the
Options to the Optionee or administer or maintain the Options. Therefore, the
Optionee understands that objecting to the processing may affect the Optionee’s
ability to participate in the Plan. The Optionee also has the right to lodge a
complaint with a supervisory authority in relation to the processing of his/her
Data.


For Optionees outside the EU / EEA / Switzerland / United Kingdom


The Optionee hereby explicitly and unambiguously consents to the processing of
personal data of the Optionee for the exclusive purpose of implementing,
administering and managing the Optionee’s participation in the Plan. Such
processing of personal data implies the collection, use and transfer, in
electronic or other form, of the Optionee’s personal data as described in this
document by and among, as applicable, the Employer, the Company and any other
Affiliated Company. The legal basis of such processing is the Optionee's
consent.


The Optionee understands that the Company and the Employer may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address and telephone number, e-mail address, date of
birth, social insurance number or other identification number (e.g., resident
registration number), salary, nationality, passport number, job title, any
shares or directorships held in the Company, details of all the Options or any
other entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in the Optionee’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan. The Company may collect such
Data from the Employer.


The Optionee understands that Data may be transferred to Solium Shareworks (or
its successor) or any other third parties assisting in the implementation,
administration and management of the Plan. The Optionee understands that the
recipients of Data may be located in the United States or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than the Optionee’s country. The Optionee understands that he or she may request
a list with the names and addresses of any potential recipients of Data by
contacting the Optionee’s local human resources representative. The Optionee
authorizes the Company, Solium Shareworks (or its successor) and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Optionee’s participation in the
Plan, including any requisite transfer of such Data to Solium Shareworks (or its
successor) or another third party with whom the Optionee may elect to deposit
any Shares received under the Plan.


The Optionee understands that Data will be held only as long as is necessary to
implement, administer and manage the Optionee’s participation in the Plan. The
Optionee understands that he or she may, at any time access the Data, require
any necessary amendments to Data, exercise its rights to erasure and
restriction, right to object, right to Data portability, by contacting the
Optionee’s local human resources representative.


Further, the Optionee understands that he or she is providing the consents
herein on a purely voluntary basis. If the Optionee does not consent, or if the
Optionee later seeks to withdraw his or her consent, his or her employment
status would not be affected; the only consequence of refusing or withdrawing
consent is that the Company would not be able to grant the Options to the
Optionee or administer or maintain the Options. Therefore, the Optionee
understands that refusing or withdrawing the Optionee’s consent may affect the
Optionee’s ability to
participate in the Plan. For more information on the consequences of refusal to
consent or withdrawal of consent, the Optionee may contact the Optionee’s local
human resources representative.


11. Country-Specific Provisions. The Options and any Shares subject to or
acquired pursuant to the Options shall be subject to any special terms and
conditions set forth for the Optionee’s country in Exhibit B. Moreover, if the
Optionee relocates to one of the countries included in Exhibit B, the special
terms and conditions for such country will apply to the Optionee to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons.


12. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Options and any Shares subject to or acquired pursuant
to the Options, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require the Optionee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


13. Exchange Control, Tax and/or Foreign Asset/Account Reporting. The Optionee
acknowledges that there may be exchange control, tax, foreign asset and/or
account reporting requirements which may affect the Optionee’s ability to
acquire or hold Shares acquired under the Plan or cash received from
participating in the Plan (including from any dividends or other distributions
paid on Shares acquired under the Plan) in a brokerage/bank account or legal
entity outside the Optionee’s country. The Optionee may be required to report
such accounts, assets, the balances therein, the value thereof and/or the
transactions related thereto to the tax or other authorities in the Optionee’s
country. The Optionee also may be required to repatriate sale proceeds or other
funds received as a result of participation in the Plan to the Optionee’s
country through a designated bank or broker or within a certain time after
receipt. The Optionee acknowledges that it is his or her responsibility to be
compliant with such regulations.


14. Insider Trading Restrictions / Market Abuse Laws. The Optionee acknowledges
that he or she may be subject to insider trading restrictions and/or market
abuse laws which may affect the Optionee’s ability to acquire or sell Shares or
rights to Shares (e.g., the Options) during such times as the Optionee is
considered to have “insider information” regarding the Company (as defined by
any applicable law). Any restriction under these laws or regulations is separate
from and in addition to any restriction that may be imposed under any applicable
Company insider trading policy.


15. Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to the Options and
participation in the Plan or future options that may be granted under the Plan
by electronic means or to request the Optionee’s consent to participate in the
Plan by electronic means. The Optionee hereby consents to receive such documents
by electronic delivery and, if requested, to agree to participate in the Plan
through an online or electronic system established and maintained by the Company
or a third party designated by the Company.


16. Language. If the Optionee is employed by an Affiliated Company rather than
the Company, the Option Agreement, as well as the Plan and any other documents
related to the Options, will be provided in English. The Optionee acknowledges
that he or she is sufficiently proficient in English, or has consulted with an
advisor who is sufficiently proficient in English, so as to allow the Optionee
to understand the terms and conditions of the Option Agreement, the Plan or any
other documents related to the Options. If the Optionee received the Option
Agreement, the Plan or any other documents related to the Options translated
into a language other than English, and if the meaning of the translated version
is different than the English version, the English version will control.


17. Waiver. The Optionee acknowledges that a waiver by the Company of breach of
any provision of this Option Agreement shall not operate or be construed as a
waiver of any other provision of this Option Agreement or of any subsequent
breach by the Optionee or any other optionee.


18. Severability. The provisions of this Option Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.




OPTIONEE:      TALEND


_______________________    By: _______________________
Signature
_______________________    Title: ______________________
Print Name
_______________________
Residence Address
_______________________




EXHIBIT A


TALEND
Société Anonyme having a share capital of EUR.[______]
Registered office: [______]
484 175 252 R.C.S. [___]


2020 STOCK OPTION PLAN
EXERCISE NOTICE
(Share subscription form)




TALEND
[______]
[______]
France [______________], [_]


Attention: [___________]






1. Exercise of Options. Effective as of today, __________________, __, the
undersigned ("Optionee") hereby elects to subscribe _______________ (_____)
ordinary shares (the "Shares") of TALEND (the "Company") under and pursuant to
the Company's 2020 Stock Option Plan (the "Plan") adopted by the board on August
4, 2020 and the Stock Option Agreement dated ___________, __ (the "Option
Agreement"). The subscription price for the Shares shall be EUR. ______, as
required by the Option Agreement.


2. Delivery of Payment. Optionee herewith delivers to the Company the full
subscription price for the Shares.


3. Representations of Optionee. The Optionee acknowledges that Optionee has
received, read and understood the Plan, the articles of association of the
Company and the Option Agreement and agrees to abide by and be bound by their
terms and conditions.


4. Rights as Shareholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company) of the Shares, the Optionee shall have, as an
Optionee, no right to vote or receive dividends or any other rights as a
shareholder shall exist with respect to the Optioned Stock, except those the
Optionee may have as a shareholder of the Company. No adjustment will be made
for rights in respect of which the record date is prior to the issuance date for
the Shares, except as provided in Sections 11 and 12 of the Plan.


5. Tax Consultation. The Optionee understands that Optionee may suffer adverse
tax consequences as a result of Optionee's subscription or disposition of the
Shares. Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the subscription or disposition of
the Shares. The Optionee is not relying on the Company for any tax advice.


6. Entire Agreement; Governing Law. The Plan and Option Agreement are
incorporated herein by reference. This Exercise Notice, the Plan and the Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee's interest except by
means of a writing signed by the Company and Optionee. This agreement is
governed by the laws of the Republic of France.


*
* *


This Exercise notice is delivered in two originals one of which shall be
returned
to the Optionee.




Submitted by:      Accepted by:
OPTIONEE (*)      TALEND






__________________________    _______________________
Signature      Signature




__________________________    Its:____________________
Print Name






Address:


__________________________






























































(*) The signature of the Optionee must be preceded by the following manuscript
mention "accepted for formal and irrevocable subscription of [__________]
ordinary Shares".


EXHIBIT B


TALEND
GLOBAL STOCK OPTION GRANT AGREEMENT
COUNTRY-SPECIFIC PROVISIONS
This Appendix includes additional (or if so indicated, different) terms and
conditions that govern the Options if the Optionee is in one of the countries
listed herein. If the Optionee is a citizen or resident of a country (or if
Optionee is considered as such for local law purposes) other than the one in
which the Optionee is currently residing and/or working, or if the Optionee
transfers to another country after being granted the Options, the Company will,
in its discretion, determine the extent to which the terms and conditions
contained herein will be applicable to the Optionee.

AUSTRALIA


Nature of Plan. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act of 1997 (Cth) (the “Act”) applies (subject to the conditions of
the Act).


Securities Law Information. If the Optionee acquires Shares under the Plan and
offers the Shares for sale to a person or entity resident in Australia, the
offer may be subject to disclosure requirements under Australian law. The
Optionee should obtain legal advice regarding any applicable disclosure
obligations before making any such offer in Australia.

CANADA


Securities Law Information. The Optionee is permitted to sell the Shares
acquired under the Plan through the designated broker appointed under the Plan,
if any, provided the resale of the Shares acquired under the Plan takes place
outside of Canada through the facilities of a securities exchange on which the
Shares are listed. The Shares are currently listed on the Nasdaq.


The following provisions will also apply to Optionees who are resident in
Quebec:


Data Privacy. The following provision supplements Section 10 (Data Privacy) of
the Option Agreement:
The Optionee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or non-professional, involved in the administration and operation
of the Plan. The Optionee further authorizes the Company, any Affiliated
Company, as well as a third party service provider, to disclose and discuss the
Plan with their advisors and to record all relevant information and keep such
information in the Optionee’s employee file.


Language Consent. The parties acknowledge that it is their express wish that the
Option Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.


Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir
expressement souhaité que la convention “Option Agreement”, ainsi que tous les
documents, avis et procédures judiciaries, éxecutés, donnés ou intentés en vertu
de, ou liés, directement ou indirectement à la présente convention, soient
rédigés en langue anglaise.


CHINA


Exercise of Option and Method of Payment. The following provision supplements
Section 2 (Exercise of Option) and Section 3 (Method of Payment) of the Option
Agreement:


To facilitate compliance with exchange control restrictions in China, the
Company reserves the right to (a) restrict the exercise of the Options if the
exercise of the Options and the issuance of Shares cannot be done in compliance
with the requirements of the State Administration of Foreign Exchange of the
People's Republic of China ("SAFE"), (b) require the Optionee to pay the
Exercise Price under a cashless exercise program adopted by the Company in
connection with the Plan whereby no funds are remitted out of China, and/or (c)
require that the Optionee sell the Shares acquired upon exercise either
immediately upon exercise, upon termination of the Optionee's Continuous Status
as a Beneficiary or at such other time the Company determines to be necessary or
advisable for legal or administrative reasons. If the Company requires that the
Shares must be sold at a particular time, the Optionee acknowledges that the
Company’s designated broker is under no obligation to arrange for the sale of
Shares at any particular price.


Exchange Control Restrictions. The Optionee understands and agrees that the
Optionee will be required to immediately repatriate to China the cash proceeds
from the sale of Shares (and any other funds received in relation to the Options
and the Plan). The Optionee further understands that the repatriation of the
cash proceeds (and other funds) will need to be effected through a special
exchange control account established by the Company, the Employer or any
Affiliated Company, and the Optionee hereby consents and agrees that any funds
related to the Options and the Plan may be transferred to such special account
prior to being delivered to the Optionee.


The Optionee also understands that the Company will deliver the funds to the
Optionee as soon as practicable, but there may be delays in distributing the
funds to the Optionee due to exchange control considerations in China. The funds
may be paid in U.S. dollars or local currency, at the Company's discretion. If
the funds are paid in U.S. dollars, the Optionee understands that he or she will
be required to open a U.S. Dollar bank account in China into which the funds can
be deposited. If the funds are converted to local currency, the Optionee
acknowledges that the Company is under no obligation to secure any particular
currency conversion rate, and there may be delays in converting the funds to
local currency. The Optionee will bear the risk of any currency conversion rate
fluctuation between the date that the Shares are sold (or any other funds are
realized) and the date the funds are distributed to the Optionee.


The Optionee agrees to comply with any requirements that may be imposed by the
Company in the future to facilitate compliance with exchange control
requirements.


DENMARK


Employer Statement. The Optionee acknowledges that he or she has received an
Employer Statement in Danish which sets forth certain prescribed information
regarding the Options.


GERMANY


No country-specific provisions.


INDIA


Method of Payment. The following provision supplements Section 3 (Method of
Payment) of the Option Agreement:


To facilitate compliance with regulatory requirements in India, the Company
reserves the right to require the Optionee to pay the Exercise Price under a
cashless exercise program adopted by the Company in connection with the Plan
whereby no funds are remitted out of India and all Shares acquired upon exercise
are sold as soon as practicable after exercise. If the Company requires that the
Shares acquired upon exercise are sold as soon as practicable after exercise,
the Optionee acknowledges that the Company’s designated broker is under no
obligation to arrange for the sale of Shares at any particular price.


Exchange Control Restrictions. Any funds received in relation to the Plan (e.g.,
proceeds from the sale of Shares, dividends or other distributions paid on the
Shares) must be repatriated to India within such time as may be required under
applicable regulations. This repatriation requirement may impact the ability of
the Optionee to pay the Exercise Price via certain methods, e.g., under a
cashless exercise program adopted by the Company in connection with the Plan
whereby only a portion of the Shares acquired upon exercise are sold to cover
the Exercise Price as this may be seen to violate the repatriation requirement.
The Optionee should consult with his or her personal legal advisor to ensure
compliance with any applicable requirements.


IRELAND


No country-specific provisions.

ITALY


Method of Payment. The following provision supplements Section 3 (Method of
Payment) of the Option Agreement:


To facilitate compliance with regulatory requirements in Italy, the Company
reserves the right to require the Optionee to pay the Exercise Price under a
cashless exercise program adopted by the Company in connection with the Plan
whereby no funds are remitted out of Italy and all Shares acquired upon exercise
are sold as soon as practicable after exercise. If the Company requires that the
Shares acquired upon exercise are sold as soon as practicable after exercise,
the Optionee acknowledges that the Company’s designated broker is under no
obligation to arrange for the sale of Shares at any particular price.


Plan Document Acknowledgement. The Optionee acknowledges that the Optionee has
been given access to the Plan, has reviewed the Plan and this Option Agreement
in their entirety and fully understands and accepts all provisions of the Plan
and this Option Agreement. Further, the Optionee specifically and expressly
approves the following clauses of the Option Agreement: (i) Section 2 – Exercise
of Options; (ii) Section 3 - Method of Payment; (iii) Section 6 - Entire
Agreement; Governing Law; Choice of Venue; (iv) Section 7 – Tax Obligations; (v)
Section 12 - Imposition of Other Requirements; and (vi) Section 15 - Electronic
Delivery and Participation.


JAPAN


No country-specific provisions.


NETHERLANDS


No country-specific provisions.


SINGAPORE


Securities Law Information. The grant of the Options under the Plan is being
made pursuant to the “Qualifying Person” exemption” under section 273(1)(f) of
the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and is not made
with a view to the Shares being subsequently offered for sale to any other
party. The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. The Optionee should note that the Options are
subject to section 257 of the SFA and the Optionee will not be able to make (i)
any subsequent sale of the Shares in Singapore or (ii) any offer of such
subsequent sale of the Shares subject to the Options in Singapore, unless such
sale or offer is made (a) more than six months after the Date of Grant or (b)
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the SFA (Chapter 289, 2006 Ed.).


CEO and Director Notification Information. If the Optionee is the Chief
Executive Officer (“CEO”) or a director, associate director or shadow director
of an Affiliated Company in Singapore (a “Singapore Entity”), the Optionee is
subject to certain notification requirements under the Singapore Companies Act
(to the extent such requirements are determined to be applicable to the Optionee
in the case of the CEO). Among these requirements is an obligation to notify the
Singapore Entity in writing when the Optionee receives an interest (e.g.,
Options, Shares) or disposes of an interest in the Company or any related
companies. These notifications must be made within two business days of (i)
acquiring or disposing of any interest in the Company or any Affiliated Company
or (ii) becoming a director, associate director or shadow director (or, if
applicable, the CEO) if such an interest exists at that time.


SPAIN


Nature of Grant. The following provisions supplement Section 8 (Nature of the
Grant) of the Option Agreement:
By accepting the Options, the Optionee acknowledges that he or she has received
a copy of the Plan.


The Optionee further acknowledges, understands and agrees that the Company has
unilaterally, gratuitously and discretionally decided to grant Options under the
Plan to employees of the Company and any Affiliated Company throughout the
world. The decision to grant the Options is a limited decision that is entered
into upon the express assumption and condition that any Option grant will not
economically or otherwise bind the Company or any Affiliated Company on an
ongoing basis other than as set forth in this Option Agreement. Consequently,
the Optionee understands that any grant is given on the assumption and condition
that it shall not become a part of any employment contract (either with the
Company or any Affiliated Company) and shall not be considered a mandatory
benefit, salary for any purpose (including severance compensation) or any other
right whatsoever. Further, the Optionee understands and freely accepts that
there is no guarantee that any benefit shall arise from any gratuitous and
discretionary grant since the future value of the Options and the Shares is
unknown and unpredictable.


Additionally, the Optionee understands that the vesting of the Options is
expressly conditioned on his or her continued and active rendering of service to
the Employer (or the Company or another Affiliated Company) such that if the
Optionee’s employment terminates for any reason whatsoever, his or her Options
will cease vesting as described in Article 9 of the Plan (except as expressly
provided in Article 9 of the Plan). This will be the case, for example, even if
(a) the Optionee is considered to be unfairly dismissed without good cause
(i.e., subject to a “despido improcedente”); (b) the Optionee is dismissed for
disciplinary or objective reasons or due to a collective dismissal; (c) the
Optionee terminates service due to a change of work location, duties or any
other employment or contractual condition; (d) the Optionee terminates service
due to the Company’s or any Affiliated Company's unilateral breach of contract;
or (e) the Optionee’s employment terminates for any other reason whatsoever.
Consequently, upon termination of the Optionee’s employment for any of the above
reasons, the Optionee will automatically lose any rights to the Options granted
to the Optionee that were unvested on the date of termination of employment and
the Optionee must exercise any vested portion of the Option (if at all) within
the applicable post termination exercise period, as described in Part I of the
Option Agreement.


Finally, the Optionee understands that this grant would not be made to the
Optionee but for the assumptions and conditions referred to herein; thus, the
Optionee acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of the Options shall be null and void.


Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the Options. This Option Agreement has not been nor will it
be registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.


SWITZERLAND


Securities Law Information. The Optionee should note that neither this document
nor any other materials relating to the grant of the Options (i) constitutes a
prospectus according to articles 35 et seq. of the Swiss Federal Act on
Financial Services (“FinSA”), (ii) may be publicly distributed or otherwise made
publicly available to any person other than an employee of the Company or any
Affiliated Company, or (iii) have been or will be filed with, approved or
supervised by any Swiss reviewing body according to article 51 FinSA or any
Swiss regulatory authority (in particular, the Swiss Financial Market
Supervisory Authority (FINMA)).


UNITED KINGDOM


Tax Obligations. The following provision supplements Section 7 (Tax Obligations)
of the Option Agreement:
Without limitation to Section 7 of the Option Agreement, the Optionee agrees
that the Optionee is liable for all Tax-Related Items and hereby covenants to
pay all such Tax-Related Items as and when requested by the Company or any
Affiliated Company or by Her Majesty's Revenue and Customs (“HMRC”) (or any
other tax authority or any other relevant authority). The Optionee also agrees
to indemnify and keep indemnified the Company and any Affiliated Company against
any Tax-Related Items that they are required to pay or withhold or have paid or
will pay to HMRC (or any other tax authority or any other relevant authority) on
the Optionee’s behalf.


Notwithstanding the foregoing, if the Optionee is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the terms of the immediately foregoing provision will not apply. In the
event that the Optionee is such a director or executive officer and the income
tax is not collected from or paid by the Optionee within ninety (90) days of the
end of the U.K. tax year in which an event giving rise to the indemnification
described above occurs, the amount of uncollected income tax may constitute a
benefit to the Optionee on which additional income tax and national insurance
contributions may be payable. The Optionee will be responsible for reporting and
paying any income tax due on this additional benefit directly to the HMRC under
the self-assessment regime and for paying the Company or the Employer, as
applicable, for the value of any employee national insurance contributions due
on this additional benefit.


UNITED STATES


Tax Obligations. The following provisions supplement Section 7 (Tax Obligations)
of the Option Agreement:
Notice of Disqualifying Disposition of Incentive Stock Option. If the Optionee
is a U.S. taxpayer and the Option is an Incentive Stock Option, and the Optionee
makes a “disposition” (as defined in Section 424 of the Code) of all or any
portion of the Shares acquired upon exercise of the Options within two (2) years
from Date of Grant set out in Part I of this Option Agreement or within one (1)
year after issuance of the Shares acquired upon exercise of the Options, then
the Optionee shall immediately notify the Company in writing as to the
occurrence of, and the price realized upon, such disposition. The Optionee
understands that he or she may be subject to income tax withholding by the
Company on the compensation income recognized by the Optionee.


Section 409A of the Code. To the extent the Optionee is or becomes subject to
U.S. federal income taxation, this section shall apply. Under Section 409A of
the Code, an Option that was granted with a per Share exercise price that is
determined by the U.S. Internal Revenue Service (the “IRS”) to be less than the
Fair Market Value of a Share on the Date of Grant (a “discount option”) may be
considered “deferred compensation.” An Option that is a “discount option” may
result in (a) income recognition by the Optionee prior to the exercise of the
Option, (b) an additional 20% federal income tax, (c) potential penalty and
interest charges, and (d) additional state income, penalty and interest tax to
the Optionee (collectively, “409A Penalties”). The Optionee acknowledges that
the Company cannot guarantee, and has not guaranteed, that the IRS will agree,
in a later examination, that the per Share Exercise Price of this Option equals
or exceeds the Fair Market Value of a Share on the Date of Grant. The Optionee
agrees that, if the IRS determines that the Option is a “discount option,” the
Optionee shall be solely responsible for the Optionee’s costs related to such a
determination, including any 409A Penalties.
* * *







